No. 04-00-00784-CR
Maria Isabel PERALES,
Appellant
v.
The STATE of Texas,
Appellee
From the 63rd Judicial District Court, Val Verde County, Texas
Trial Court No. 7774
Honorable George M. Thurmond, Judge Presiding
Opinion by:	Catherine Stone, Justice
Sitting:	Phil Hardberger, Chief Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	May 30, 2001
AFFIRMED
	Maria Isabel Perales ("Perales") appeals the trial court's judgment revoking her probation and
sentencing her to two years confinement in a state jail facility.  In her sole point of error, Perales
contends that the trial court abused its discretion in revoking her community supervision based, in
part, on her failure to report because she was not informed of the dates she was to report to her
probation officer.  However, Perales pled true to violating two other conditions of her probation,
including testing positive for a controlled substance and failing to perform community service.
"[P]roof of any single alleged violation of a condition of probation is sufficient to support
revocation."  Duke v. State, 2 S.W.3d 512, 517 (Tex. App.--San Antonio 1999, no pet.).  A plea of
true, standing alone, is sufficient proof of a violation.  Hays v. State, 933 S.W.2d 659, 661 (Tex.
App.--San Antonio 1996, no pet.).  Because Perales pled true to violating two conditions of her
probation, the trial court did not abuse its discretion in revoking her probation.  The trial court's
judgment is affirmed.
							Catherine Stone, Justice
DO NOT PUBLISH